               Case 3:20-mj-70705-JCS Document 21 Filed 09/02/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SCOTT D. JOINER (CABN 223313)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          scott.joiner@usdoj.gov
 8

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                         SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                         ) NO. CR 20-MJ-70705
14                                                     )
             Plaintiff,                                ) STIPULATION TO CONTINUE HEARING AND
15                                                     ) EXCLUDE TIME; [PROPOSED] ORDER
        v.                                             )
16                                                     )
     BALMORE HERNANDEZ,                                )
17                                                     )
             Defendant.                                )
18                                                     )

19

20           The parties first appeared on June 8, 2020 and the matter was continued and time was excluded
21 to June 15, 2020 and later September 3, 2020, for further status. The parties now request that the status

22 conference currently set for September 3, 2020 be continued two weeks to September 17, 2020.

23           It is further stipulated by and between counsel for the United States and counsel for defendant
24 Balmore Hernandez, that time be excluded under the Speedy Trial Act from September 3, 2020 through

25 September 17, 2020. Defendant Hernandez waives the time for a preliminary hearing on the Complaint

26 under Rule 5.1 of the Federal Rules of Criminal Procedure through September 17, 2020.

27           The parties stipulate and agree that an exclusion of time is appropriate in light of the complexity
28 of the case – which the government represents involves more than 1,500 recorded calls or conversations

     STIPULATION TO CONTINUE AND EXCLUDE TIME; [PROPOSED] ORDER
     CR 20-MJ-70705
              Case 3:20-mj-70705-JCS Document 21 Filed 09/02/20 Page 2 of 4




 1 and thousands of pages of documents – the time available for indictment under the circumstances within

 2 the time specified by 18 U.S.C. § 3161(b), and for effective preparation of counsel. See 18 U.S.C.

 3 §§ 3161(h)(7)(B)(ii), 3161(h)(7)(B)(iii), 3161(h(7)(B)(iv); see also United States v. Pete, 525 F.3d 844,

 4 852-53 (9th Cir. 2008) (“the STA makes no distinction regarding the applicability of the exclusions

 5 under § 3161(h)(1) to the pre-indictment period (governed by § 3161(b)) and the pretrial period

 6 (governed by §§ 3161(c) and (e)).”); United States v. Murray, 771 F.2d 1324, 1328 (9th Cir. 1985) (“In

 7 cases of relative complexity, with multiple defendants and ongoing investigations such as here, it may

 8 be quite unreasonable to expect the preparation and return of an indictment within thirty days… In the

 9 case at bar, efficiency and economy were definitely served by the sixty day extension.”).

10           The parties further stipulate and agree that the ends of justice served by excluding the time from

11 September 3, 2020, through September 17, 2020, from computation under the Speedy Trial Act

12 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A),

13 (B)(ii)-(iv).

14          The undersigned Assistant United States Attorney certifies that he has obtained approval from

15 counsel for the defendant to file this stipulation and proposed order.

16          SO STIPULATED.

17 DATED: September 2, 2020                                      /s/
                                                          SCOTT D. JOINER
18                                                        Assistant United States Attorney
19
     DATED: September 2, 2020                                   /s/
20                                                        JULIA JAYNE
                                                          JAYNE LAW GROUP, P.C.
21                                                        Counsel for Defendant Balmore Hernandez
22

23

24

25

26

27

28

     STIPULATION TO CONTINUE AND EXCLUDE TIME; [PROPOSED] ORDER
     CR 20-MJ-70705
              Case 3:20-mj-70705-JCS Document 21 Filed 09/02/20 Page 3 of 4




 1                                           [PROPOSED] ORDER

 2          Pursuant to stipulation, the status hearing currently set for September 3, 2020, is HEREBY

 3 CONTINUED to September 17, 2020. Based upon the facts set forth in the stipulation of the parties and

 4 for good cause shown, the Court finds that failing to exclude the time from September 3, 2020 through

 5 September 17, 2020, would unreasonably deny defense counsel and the defendant the reasonable time

 6 necessary for effective preparation, taking into account the exercise of due diligence. 18 U.S.C. §

 7 3161(h)(7)(B)(iv). The Court also finds that excluding the time from September 3, 2020 through

 8 September 17, 2020, is appropriate in light of the complexity of the case, which the government

 9 represents involves more than 1,500 recorded calls or conversations and thousands of pages of

10 documents, and the amount of time necessary to return and file an indictment under the circumstances,

11 including the current pandemic and shelter-in- place orders, within the time specified by 18 U.S.C.

12 § 3161(b). See 18 U.S.C. §§ 3161(h)(7)(B)(ii), 3161(h)(7)(B)(iii); see also United States v. Pete, 525

13 F.3d 844, 852-53 (9th Cir. 2008) (“the STA makes no distinction regarding the applicability of the

14 exclusions under § 3161(h)(1) to the pre-indictment period (governed by § 3161(b)) and the pretrial

15 period (governed by §§ 3161(c) and (e)).”); United States v. Murray, 771 F.2d 1324, 1328 (9th Cir.

16 1985) (“In cases of relative complexity, with multiple defendants and ongoing investigations such as

17 here, it may be quite unreasonable to expect the preparation and return of an indictment within thirty

18 days… In the case at bar, efficiency and economy were definitely served by the sixty day extension.”).

19           The Court further finds that the ends of justice served by excluding the time from September 3,

20 2020 through September 17, 2020, from computation under the Speedy Trial Act outweigh the best

21 interests of the public and the defendant in a speedy trial. Therefore, and with the consent of the parties,

22 IT IS HEREBY ORDERED that the time from September 3, 2020 through September 17, 2020, shall be

23 excluded from computation under the Speedy Trial Act. 18 U.S.C. §§ 3161(h)(7)(A), (B)(ii)-(iv). The

24 Court also orders that the time for a preliminary hearing be extended under Rule 5.1 of the Federal Rules

25 of Criminal Procedure and the time within which to conduct a preliminary hearing is waived with the

26 / /

27 / /

28 / /

     [PROPOSED] ORDER
     CR 20-MJ-70705
             Case 3:20-mj-70705-JCS Document 21 Filed 09/02/20 Page 4 of 4




 1 consent of the Defendant through September 17, 2020.

 2         IT IS SO ORDERED.

 3
           September 2, 2020
 4 DATED: ___________________                             ___________________________
                                                          HON. VIRGINIA K. DEMARCHI
 5                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER
     CR 20-MJ-70705
